Case 7:20-mj-01509 Document 1 Filed on 08/12/20 in TXSD Page 1 of 2

AO 9} (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

 

for the United States pi
. 8S District
Southern District of Texas Southem Bistrict of oat
United States of America ) AUG I 2 2020
Vv. } .
Case No.
Juan Jose PEREZ ) D
DOB: XX-XX-1979 ) M-20-1509-M avid J. Bradley, Claris
).
)
)
_ Defendant{s)
CRIMINAL COMPLAINT
| I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 8, 2016 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated: °
Code Section Offense Description
21 USC 846 Conspiracy to possess with intent to distribute approximately 131 kilograms

of cocaine, a schedule |I controlled substance

This criminal complaint is based on these facts:

See "Attachment"

Submitted by reliable electronic means, sworn to and attested to telephinically per Fed.R.Cr. P.4 4.1, and probable cause
found on:

Approved by: AUSA Patricia Profit

& Continued on the attached sheet.

/s/ Ashley Brazelton

 

Complainant's signature

Ashley Brazelton, DEA Special Agent

 

Printed name and title

 

Date: August 12,2020 9:03 a.m. (2. Za &. Ax

 

Judge's signature,

City and state: > Peter E. Ormsby, U.S. Magistrate Judge

Printed name and title

 
 

 

Case 7:20-mj-01509 Document 1 Filed on 08/12/20 in TXSD Page 2 of 2

ATTACHMENT

On or about February of 2015, DEA Agents in McAllen and Houston, Texas began
conducting a long-term, concurrent investigation into a drug trafficking organization (DTO) based
in the Rio Grande Valley, Texas area that utilized small vehicles and tractor-trailers outfitted with
after-market compartments to transport multi-kilogram quantities of cocaine from the Rio Grande
Valley to Houston, Texas. During the course of the investigation, several cooperating individuals,
previously identified Juan Jose PEREZ (DOB: June 2, 1979) as a subject involved in overseeing
the transportation and delivery of narcotics from a stash house location in Rio Grande City to a
residence in Edinburg, Texas. On February 19, 2015, DEA Agents intercepted a vehicle as it
arrived at a residence in Edinburg, Texas and subsequently seized approximately 88 kilograms of
cocaine collectively from the vehicle and the residence. As the investigation continued, on
February 8, 2016, DEA Agents seized approximately 131 kilograms of cocaine from a concealed
compartment in a tractor-trailer in Kingsville, Texas. Subsequent to this seizure, Agents learned
that PEREZ was involved in overseeing the narcotic deliveries to a stash location in Palmview,
Texas where the modified tractor-trailers would be loaded prior to departure for Houston, Texas.
On March 18, 2016, after conducting overnight and mobile surveillance, DEA Agents seized
approximately 150 kilograms of cocaine from a concealed compartment in a second tractor-trailer
in Houston, Texas. The second tractor-trailer had departed the same stash location in Palmview,
Texas.

On August 11, 2020, DEA Agents arrested PEREZ at the Rio Grande City, Texas Port of -
Entry and at approximately 3:38 p.m., DEA Agents read PEREZ his Miranda Rights in his
preferred language of Spanish as well as provided his Miranda Rights on a written form. PEREZ
acknowledged his rights both verbally and in writing and agreed to speak with agents. PEREZ
was transported to the DEA office in McAllen, Texas for questioning. During his interview,
PEREZ admitted to DEA Agents that he worked for subject only known as “JIMMY” sometime
in 2015. PEREZ stated that at the time “JIMMY” worked for the Gulf Cartel in Camargo, Mexico.
PEREZ stated that he oversaw the delivery of cocaine in a Nissan Juke from Rio Grande City,
Texas to a house in Edinburg, Texas in 2015. PEREZ stated that he was paid $2,500.00 by
“JIMMY” per trip and did approximately six trips. PEREZ stated he was paid directly by
“JIMMY” in Mexico. PEREZ admitted to recruiting the driver and paying the driver directly after
receiving the funds from “JIMMY”, PEREZ stated that after law enforcement learned of the
location in Edinburg, Texas that “JIMMY” stopped using it. PEREZ stated he continued to work
for “JIMMY” and was directed to a secondary location in Palmview, Texas. PEREZ stated that he
was in charge of making sure the narcotics were delivered to this location and watch out for law
enforcement. PEREZ stated he was paid $2,500.00 on three occasions while working for
“JIMMY” at this second location. PEREZ stated that cocaine was loaded into tractor-trailers at
' this location and were destined for Houston, Texas. PEREZ stated that he knew of two tractor-
trailers that were caught by law enforcement approximately a month or two a part in 2016, PEREZ
stated that after the second tractor-trailer was taken down by law enforcement in 2016, he stopped /
working for “JIMMY” and has not worked for him since.
